Citation Nr: 0202547	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  92-24 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left arm.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
September 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In November 1994, November 1996, and again in February 1998, 
the Board remanded this claim to the RO for additional 
development.  While the case was in remand status, the RO 
granted service connection for left ulnar neuropathy on a 
secondary basis.  The case has been returned to the Board and 
is ready for further review.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The veteran's left elbow has 5 degrees of hyperextension 
and 135 of flexion, with significant tenderness to palpation 
and some left elbow pain with resisted dorsiflexion of the 
left wrist.  X-rays are normal.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of a fracture of the left elbow have not been 
met at any time during the appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§  3.102, 3.159); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.43, 4.45, 4.59, 4.71a Diagnostic Codes 5209, 
5211 (2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently the Veterans Claims Assistance Act of 2000 (VCAA) 
[codified at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)] 
was enacted.  The VCAA redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue on 
appeal.  With respect to this issue, the Board observes that 
the veteran was informed in the October 1992 Statement of the 
Case and subsequent Supplemental Statements of the Case of 
the relevant law and regulations and the type of evidence 
that could be submitted by him in support of his claim.  In 
addition, in response to three Board remands, medical records 
have been obtained and examinations of the veteran have been 
conducted.  The Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this issue for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  Accordingly, the Board will proceed to a decision 
on the merits on the issue on appeal.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations, and the Board must consider 
all regulations that could reasonably apply.  See 38 C.F.R. § 
4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 589, 592-594 
(1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
The regulations do not give past medical reports precedence 
over current findings.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability. 
Accordingly, the issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.

Under the laws administered by VA, disabilities of the elbow 
and forearm are rated under 38 C.F.R. Part 4, Diagnostic 
Codes 5205 through 5213.  A distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes, and only one hand is to be considered major.  38 
C.F.R. § 4.69 (2001).  All discussion of the appellant's 
disability in this case relates to his left extremity which 
is his major extremity.  (See, VA examination report dated in 
August 1991).

Degenerative arthritis (hypertrophic or osteoarthritis), when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  Arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2001).

The Court has emphasized that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, pain on movement, 
and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1995).  The Court held that 
a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2001) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  

The veteran's disability is currently rated as 10 percent 
disabling under Diagnostic Codes 5209 and 5211.  A 20 percent 
rating is warranted for residuals of fracture of either elbow 
joint when there is marked cubitus varus or cubitus valgus 
deformity, or when there is an ununited fracture of the head 
of the radius.  38 C.F.R. Part 4, Diagnostic Code 5209 
(2001).  Under Diagnostic Code 5211 for the major upper 
extremity, a 10 percent rating is warranted for malunion of 
the ulna with bad alignment.  A 20 percent rating is 
warranted for nonunion of the ulna in the lower half.  38 
C.F.R. § 4.71a, Diagnostic Code 5211 (2001).  

Other potentially applicable diagnostic codes may be 
considered.  Under the applicable criteria, a noncompensable 
rating is warranted when flexion of the major forearm is 
limited to 110 degrees or more.  A 10 percent rating requires 
that flexion be limited to 100 degrees.  A 20 percent rating 
requires that flexion be limited to 90 degrees.  38 C.F.R. 
Part 4, Diagnostic Code 5206 (2001).  A 10 percent rating is 
warranted when extension of the major forearm is limited to 
45 degrees.  A 20 percent rating requires that extension be 
limited to 75 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5207 (2001).

Nonunion of the radius and ulna, with a false flail joint, 
warrants a 50 percent rating when the major upper extremity 
is involved.  38 C.F.R. § 4.71a, Diagnostic Code 5210 (2001).

Under Diagnostic Code 5212 for the major upper extremity, a 
10 percent rating is warranted for malunion of the radius 
with bad alignment.  A 20 percent rating is warranted for 
nonunion of the radius in the upper half.  38 C.F.R. § 4.71a, 
Diagnostic Code 5212.

Under Diagnostic Code 5213 for the major upper extremity, 
limitation of supination of the forearm to 30 degrees or less 
warrants a 10 percent rating.  Limitation of pronation of the 
forearm warrants a 20 percent rating if motion is lost beyond 
the last quarter of the arc and the hand does not approach 
full pronation.  Bone fusion with loss of supination and 
pronation of the forearm warrants a 20 percent rating if the 
hand is fixed near the middle of the arc or in moderate 
pronation.  38 C.F.R. §§ 4.71a, Diagnostic Code 5213 (2001).

The clinical evidence reflects that the veteran was granted 
service connection for status post fracture of the left arm 
in September 1991, and a noncompensable evaluation was 
assigned, effective from June 1991.  This was based on 
service medical records which showed that the veteran injured 
his left arm in 1981.  X-rays showed a non-displaced fracture 
of the radial head with joint effusion.  On VA examination in 
August 1991, the examiner found normal range of motion of the 
upper extremities.  The veteran disagreed with this finding 
and this appeal ensued.  

The veteran was examined by VA in February 1995.  At that 
time, he had motion from 0 to 140 degrees in the left elbow.  
There was no redness, heat, swelling or deformity.  There was 
tenderness to palpation over the lateral epicondyle of the 
left elbow.  There was 5/5 strength in the left hand.  X-rays 
showed a normal left elbow.  The diagnosis was, left tennis 
elbow, history of injury with X-ray evidence of a 
nondisplaced linear fracture of the radial head of the joint 
effusion.  

In April 1995, the RO increased the veteran's evaluation to 
10 percent disabling, based on painful motion, effective from 
June 1991.  

The veteran underwent a VA neurological fee basis examination 
in April 1997.  It was noted that strength, tone and 
coordination in the upper extremities were normal.  It was 
noted that there was no sensory abnormality, and that grip 
strength was normal.  The examiner stated that there did not 
appear to be any restricted motion of the left elbow joint or 
left wrist.  An EMG study was noted to have shown some mild 
slowing of the left ulnar nerve around the left elbow.  The 
examiner noted that whether this was contributing to the 
veteran's discomfort in the left forearm was uncertain.  The 
diagnostic impression was, some mild discomfort at times in 
the left forearm and evidence of a mild left ulnar neuropathy 
at the elbow.  
 
On VA orthopedic examination in April 1997, it was noted that 
the veteran had pain in the left elbow and proximal forearm 
region with resisted dorsiflexion of the left wrist.  There 
was 5 degrees of hyperextension and 135 degrees of flexion in 
the left elbow.  X-rays showed a normal left elbow.  The 
pertinent diagnosis was, left lateral epicondylitis with 
history of old non-displaced fracture of the radial head with 
joint effusion; recent EMG studies with evidence of mild left 
ulnar neuropathy at elbow, said to be suggestive of possible 
ulnar nerve injury or entrapment in left ulnar groove.  The 
examiner opined that no excess fatigability was noted and 
that repeated lifting and carrying would cause increased 
pain.  

The veteran underwent a VA orthopedic examination in August 
1998.  The examiner indicated that the claims file had been 
reviewed.  The veteran's medical history was documented.  The 
examiner noted that there was no redness, heat, swelling or 
deformity of the left elbow.  The elbow was noted to have 5 
degrees of hyper-extension and 135 degrees of flexion.  There 
was no pain on motion.  It was reported that the veteran had 
significant tenderness to palpation directly over the left 
lateral epicondyle as well as over the dorsal and proximal 
forearm musculature.  The veteran had 5/5 strength in the 
left upper extremity.  It was noted that he had some left 
elbow pain with resisted dorsiflexion of the left wrist.  X-
rays were normal.  The impression was, chronic left lateral 
epicondylitis with old non-displaced fracture of the left 
radial head; electro-diagnostic studies indicate chronic 
ulnar neuropathy.  The examiner stated that the veteran had 
no pain on motion and that there was no evidence of weakness, 
incoordination or excess fatigability.  It was opined that 
pain could limit functional ability during flare-ups or with 
increased use.  

In November 1998, the RO granted service connection for left 
ulnar neuropathy and assigned a 10 percent evaluation 
effective from June 1991.  The RO confirmed and continued the 
10 percent evaluation for residuals of a fracture of the left 
arm.  

Comparing the above symptoms and clinical findings with the 
provisions of the rating schedule under the applicable 
diagnostic codes, the Board finds that a rating in excess of 
10 percent is not warranted.  

The Board finds that the medical evidence in this case does 
not warrant assignment of the next higher evaluation of 20 
percent.  In order to warrant an evaluation of 20 percent, 
the medical evidence must show either limitation of flexion 
of the forearm to 90 degrees (Diagnostic Code 5206), 
limitation of extension of the forearm to 75 degrees 
(Diagnostic Code 5207), limitation of flexion of the forearm 
to 100 degrees and extension to 45 degrees (Diagnostic Code 
5208), joint fracture, with marked cubitus varus or cubitus 
valgus deformity of with ununited fracture of the head of the 
radius (Diagnostic Code 5209), nonunion in the lower half of 
the ulna (Diagnostic Code 5211), nonunion in the upper half 
of the radius (Diagnostic Code 5212), or impairment of 
supination and pronation (Diagnostic Code 5213).  No such 
symptomatology is shown in the record.  In addition, there is 
no evidence of elbow ankylosis to warrant a higher evaluation 
under Diagnostic Code 5205.  Since arthritis has not been 
confirmed by X-rays, 5003-5010 would not be for application.  
38 C.F.R. Part 4 (2001).    

The Board notes that it was reported that pain during flare-
ups could limit function.  In considering entitlement to a 
higher rating based on additional functional impairment 
caused by such symptoms, a question for resolution is whether 
such additional functional limitation causes the disability 
to more nearly approximate the next higher rating.  In this 
case, the Board finds that in considering the veteran's 
complaints and manifestations, as well as his additional 
functional impairment, the findings do not warrant increasing 
the veteran's disability rating beyond the currently assigned 
10 percent under any of the applicable Diagnostic Codes, at 
any time during the appeal period.  The Board points out that 
the August 1998 VA examiner's findings concerning motion 
amount to a showing of no more than minimal decreased motion, 
that is, from 5 to 135 degrees.  (According to 38 C.F.R. § 
4.71a, Plate I, normal motion is extension to 0 degrees, and 
flexion to 145 degrees).  The veteran's clinical findings 
coupled with his complaints, and findings of significant 
tenderness to palpation, pain on movement of the left wrist, 
and the finding that pain could limit functional ability 
during flare-ups or with increased use, warrant no more than 
a rating of 10 percent.  This rating adequately encompasses 
the requirements of the rating criteria as well as the 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and the Court's holding in DeLuca.  

The Board notes that this case involves an appeal as to the 
initial rating of a left elbow disability rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson, supra.  However, at 
no time during the appeal period has the veteran's disability 
exhibited symptoms which would warrant a rating beyond 10 
percent.  

It is noted that the veteran has neurological complaints 
regarding the left elbow.  However, as noted above, he has 
been assigned a separate 10 percent evaluation for his 
neurological symptoms by the RO.  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance. The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own. In 
the veteran's case at hand, the RO considered the provisions 
of 38 C.F.R. § 3.321(b)(1).  In the unusual case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with 
impairment in the average earning capacity due exclusively to 
the service-connected disability or disabilities. 38 C.F.R. § 
3.321(b)(1).

No hospitalization whatsoever for treatment of the left elbow 
disability has been shown by the evidence of record, and 
neither is there evidence that the veteran's employment has 
been adversely impacted by the left elbow disability to the 
extent that extraschedular consideration should be given.  
The Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.  

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his left elbow disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.



ORDER

An increased evaluation for residuals of a fracture of the 
left arm is denied.   




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

